In re Eleanor D. Gour, applying for supervisory and/or remedial writs. Orleans Parish. No. 79-10250.
The Court’s earlier order of December 7, 1979 is recalled and rescinded as improvident. The writ is granted. The protective order of the district court is set aside and the Louisiana Department of Employment Security is ordered to furnish relator with a copy of the transcript of proceedings held before Arthur M. Kastler, Appeals referee, in the matter of claimant Eleanor D. Gour, employer D. H. Holmes, Ltd., Docket # N38968T73, in connection with the hearing conducted in the Appeals Tribunal Office, New Orleans, Louisiana on September 20, 1978. The transcripts shall be at relator’s cost.
SUMMERS, C. J., and BLANCHE, J., would simply grant the writ and docket the case for argument and an opinion.